Citation Nr: 1439913	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-02 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Association Memorial Programs Service in Clarksville, Tennessee 


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION


The Veteran had active duty service from November 1941 to September 1945.  The Veteran died in June 1985; the appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 administrative decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service in Clarksville, Tennessee, which denied the appellant's claim for a Government-furnished headstone or marker.

FINDINGS OF FACT

1.  The Veteran died prior to November 1, 1990.

2.  The Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker.


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or marker are not met.  38 U.S.C.A. § 2306 (West 2002 & Supp. 2013); 38 C.F.R. § 38.631.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties are not applicable here, however, as the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

The Veteran served in the United States Army from November 1941 to September 1945, and, therefore, was eligible for burial in a national cemetery as a veteran   with qualifying active service.  38 U.S.C.A. §§ 101(2), 2402; 38 C.F.R. §§ 3.1(d), 38.620(a).  The record shows that the Veteran died in June 1985, as reported by the appellant on his initial application for benefits, and was then buried in a private cemetery.  The appellant has indicated that the Veteran's grave is currently marked with a privately-purchased grave marker.  

Pursuant to 38 C.F.R. § 38.631, VA will furnish a Government headstone or marker for the grave of a decedent that is already marked and located in a private cemetery only if the decedent:

(1) Died on or after November 1, 1990;

(2) Is buried in a private cemetery; and

(3) Was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6).

Because the Veteran died prior to November 1, 1990, was buried in a private cemetery, and his grave is already marked with a private headstone, basic eligibility for a Government-furnished headstone or marker has not been established.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  

The appellant in this case does not dispute the foregoing facts, nor does he dispute the application of the law as written to the facts in this case.  He does, however, assert that other graves, including that of his uncle and others in the cemetery where the Veteran is interred, have received government-furnished headstones, which he believes were received after those graves had been marked with privately-purchased markers.  He asserts that it is essentially unfair and a disservice to deny the Veteran a marker recognizing the remains in his grave as that of a veteran.

While the Board sympathizes with the appellant's claim and recognizes the honorable service of the Veteran, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of Government-furnished headstones or markers.  The law essentially holds that if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  

Unfortunately, while the Board greatly appreciates the Veteran's service to this country, the Board has no authority to act outside the constraints of the statutory and regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002).  Given the foregoing, the Board has no choice but to deny the claim seeking eligibility for a Government-furnished headstone or marker based on a lack of entitlement under the law.  Sabonis, supra.


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


